Citation Nr: 0007314	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to 
October 1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, confirmed 
and continued its prior decision that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's July 1986 decision which denied 
entitlement to service connection for the cause of the 
veteran's death. 

2.  Evidence received since the RO's July 1986 decision 
is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1986 decision which denied entitlement 
to service connection for the cause of the veteran's 
death, is final.  38 U.S.C. § 4005(c) (1982) (now 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 19.129(a), 19.192 (1986) ; (now 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999)).

2.  The evidence received since the RO's July 1986 
decision is not new and material to reopen the 
appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death 
may be granted when it can be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with service in the 
Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  For certain disabilities, 
such as cardiovascular disease, including hypertension, 
or a cerebrovascular accident, service connection may be 
presumed when that disability is shown to a degree of 10 
percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  
In July 1986, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Evidence on file at that time consisted 
of the veteran's service medical records, a copy of the 
Death Certificate, and private medical records and 
reports, dated from December 1971 to April 1976.  That 
evidence showed that the veteran died in October 1979, as 
the result of a cerebrovascular accident of 3 days 
duration.  At the time of his death, service connection 
was established only for malaria, evaluated as 
noncompensable.  The evidence was negative for a 
neurologic or vascular disorder in service or for any 
etiologic relationship between the fatal cerebrovascular 
accident and service or during the year immediately 
following the veteran's discharge from service.  In 
private medical records, received in June 1976, it was 
noted that the veteran had a history of hypertension 
dating to the 1970's; however, there was no evidence of 
any relationship to service.  There was also no evidence 
that the veteran's service connected malaria contributed 
in any way to his death.

The appellant was notified of that decision, as well as 
her appellate rights; however, she did not submit a 
Notice of Disagreement (NOD) with which to initiate the 
appellate process.  38 U.S.C. § 4005(b)(1); 38 C.F.R. 
§ 19.129(a) (now 38 U.S.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a)).  Accordingly, that decision became final.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129(a), 19.192 (now 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must perform a three 
step analysis.  First, it must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, immediately upon reopening 
the claim, the Secretary must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim 
is well grounded, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the July 1986 rating 
action consist of reports showing that the veteran was 
hospitalized by VA from March to May 1979 and in October 
1979.  From March to May 1979, he was hospitalized 
because his wife could no longer care for him and he was 
to be placed in a nursing home.  At the time of his 
discharge from the hospital, the diagnoses were 
arteriosclerotic heart disease; an old myocardial 
infarction; compensated congestive failure; peripheral 
vascular disease; adult onset diabetes, controlled by an 
oral hypoglycemic agent; chronic dementia; and a urinary 
tract infection.  

In October 1979, the veteran was hospitalized primarily 
for left focal seizures.  Additional diagnoses included 
arteriosclerotic heart disease; status post myocardial 
infarction in 1975; congestive heart failure; adult onset 
diabetes, 1968; proteinuria; hematuria; gastrointestinal 
bleed; organic brain syndrome; and an increase in 
creatinine and BUN.  On admission, his blood pressure was 
180/110.  He was lethargic and responded to pain.  
Although his seizures were well controlled during his 
hospitalization, he never fully regained consciousness 
and continued to deteriorate.  On the third hospital day, 
he went into irregular heart rhythm and could not be 
resuscitated.  Due to his rapid downhill course, workup 
could not be performed on the veteran's other problems on 
admission.

While the additional evidence had not been previously 
submitted to agency decision makers, and while it bears 
directly and substantially upon the cause of the 
veteran's death, it does not fill in any of the deficits 
which existed in the record in July 1986.  The record 
remains negative for any evidence that the fatal 
cerebrovascular accident was in any way related to 
service or manifested to at least a compensable degree 
within the first year after the veteran's discharge from 
service.  It also remains negative for any evidence that 
the veteran's service-connected malaria contributed to 
his death.  As such, the additional evidence is 
essentially cumulative in nature and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence for the purpose of reopening the claim 
of entitlement to service connection for the cause of the 
veteran's death has not been received.  




ORDER

Reopening of the claim of entitlement to service 
connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

